Case 8:21-cv-00768-JVS-KES Document 36 Filed 07/12/21 Page 1 of 10 Page ID #:503



   1   DAVIDA BROOK (275370)
       dbrook@susmangodfrey.com
   2   KRYSTA KAUBLE PACHMAN (280951)
       kpachman@susmangodfrey.com
   3   SUSMAN GODFREY L.L.P.
       1900 Avenue of the Stars, Suite 1400
   4   Los Angeles, California 90067-6029
       Telephone: (310) 789-3100
   5   Facsimile: (310) 789-3150
   6   ARUN SUBRAMANIAN (Pro Hac Vice)
       asubramanian@susmangodfrey.com
   7   TAMAR LUSZTIG (Pro Hac Vice)
       tlusztig@susmangodfrey.com
   8   SUSMAN GODFREY L.L.P.
       1301 Avenue of the Americas, 32nd Fl.
   9   New York, NY 10019-6023
       Telephone: (212) 336-8330
  10   Facsimile: (212) 336-8340
  11   Steve Cohen (Pro Hac Vice)
       scohen@pollockcohen.com
  12   POLLOCK COHEN LLP
       60 Broad Street, 24th Fl.
  13   New York, NY 10004
       Telephone: (212) 337-5361
  14
       Attorneys for Plaintiffs
  15
  16                        UNITED STATES DISTRICT COURT
  17                      CENTRAL DISTRICT OF CALIFORNIA
  18                                SOUTHERN DIVISION
  19
        JANE DOES NO. 1-6 AND JOHN             Case No. 8:21-cv-00768-JVS-KES
  20    DOES NO. 2, 3, and 5, on behalf of
        themselves and all others similarly    Hon. James V. Selna
  21    situated,
  22                 Plaintiffs,               PLAINTIFFS’ NOTICE OF
                                               UNOPPOSED MOTION AND
  23    vs.                                    MOTION FOR LEAVE TO
                                               PROCEED UNDER
  24    REDDIT, INC.                           PSEUDONYMS
  25                 Defendant.                Hearing:   August 9, 2021
                                               Courtroom: 10C
  26                                           Time:      1:30 p.m.
  27
  28
Case 8:21-cv-00768-JVS-KES Document 36 Filed 07/12/21 Page 2 of 10 Page ID #:504



   1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   2         PLEASE TAKE NOTICE THAT, on August 9, 2021, at 1:30 p.m., or as
   3   soon thereafter as the matter may be heard, in Courtroom 10C of the above-entitled
   4   court, located at 411 West 4th Street, Santa Ana, California, 92701-4516, Plaintiffs
   5   Jane Does No. 1-6 and John Does No. 2, 3, and 5 (“Plaintiffs”) will and hereby do
   6   move the Court for an order granting them leave to proceed under pseudonyms in
   7   this case. This Motion is based upon this Notice of Unopposed Motion and Motion,
   8   the attached Memorandum of Points and Authorities, the pleadings and papers on
   9   file in this action, any argument in connection with the Motion, and such further
  10   evidence or arguments as the Court may consider.
  11         This motion is made following the telephone conference of counsel pursuant
  12   to L.R. 7-3, which took place on June 24, 2021. During that conference, Plaintiffs’
  13   counsel discussed with Reddit’s counsel Plaintiffs’ intention to file this motion,
  14   including as it applied to any named plaintiffs added to the anticipated amended
  15   complaint, and stated their grounds for doing so. Plaintiffs understand from the
  16   conference, and later email correspondence, that Reddit will not oppose this motion.
  17   See Ex. A (“[O]ur position is that we will agree to use a pseudonym in publicly filed
  18   documents . . .” and “Reddit will not identify Plaintiffs’ names in any publicly filed
  19   document.”).
  20
  21   Dated: July 12, 2021                   DAVIDA BROOK
  22                                          KRYSTA KAUBLE PACHMAN
                                              ARUN SUBRAMANIAN
  23                                          TAMAR LUSZTIG
  24                                          SUSMAN GODFREY L.L.P.

  25                                          STEVE COHEN
  26                                          POLLOCK COHEN LLP

  27                                          By: /s/ Krysta Kauble Pachman
                                              Krysta Kauble Pachman
  28
                                              Attorneys for Plaintiffs
Case 8:21-cv-00768-JVS-KES Document 36 Filed 07/12/21 Page 3 of 10 Page ID #:505



   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2   I.    INTRODUCTION
   3         Plaintiffs Jane Does No. 1-6 and John Does No. 2, 3, and 5 request leave to
   4   proceed with this lawsuit under pseudonyms. In the case of Jane Does No. 2-6 and
   5   John Does No. 2, 3, and 5, who are parents of minor girls and who bring this lawsuit
   6   on their daughters’ behalf, Plaintiffs also request leave for their minor daughters to
   7   proceed with this lawsuit under pseudonyms, to the extent it becomes necessary to
   8   refer to them directly. This case involves Reddit’s failures to adequately prevent and
   9   police illegal, sexually explicit content featuring minors that pervades its site.
  10   Plaintiffs’ allegations are sensitive and highly personal, as they relate to their own
  11   (or their minor daughters’) experiences as victims of child sex trafficking and child
  12   pornography. They seek to preserve their (and their minor daughters’) anonymity in
  13   order to protect their privacy and personal wellbeing, avoid the stigma and
  14   embarrassment that would accompany public exposure of their identities, and
  15   minimize the potential for further harassment. Neither the public, nor Reddit, will be
  16   prejudiced by Plaintiffs’ (and their minor daughters’) identities remaining shielded
  17   from the public record throughout this litigation.
  18   II.   FACTUAL BACKGROUND
  19         A.     Jane Doe No. 1
  20         While in high school, Plaintiff Jane Doe No. 1’s boyfriend created four videos
  21   of them engaging in sexual intercourse. ECF 31, First Am. Compl. (“FAC”) ¶ 143.
  22   She was sixteen years old when the videos were recorded, and some of the videos
  23   were created without her knowledge or consent. Id. The relationship ended when
  24   Jane Doe No. 1’s boyfriend pushed her out of his moving car, dragging her until she
  25   could free herself. Id. ¶ 144.
  26         Later, Jane Doe No. 1 learned that her ex-boyfriend had posted multiple videos
  27   and images online, including on Reddit, of them engaging in sexual intercourse. Id.
  28   ¶ 145. Jane Doe No. 1 is clearly identifiable in the videos and images posted on

                                                 1
Case 8:21-cv-00768-JVS-KES Document 36 Filed 07/12/21 Page 4 of 10 Page ID #:506



   1   Reddit. Id. The posts also included crude and disparaging remarks. Id. ¶ 146. For
   2   example, some posts encouraged Reddit users to film themselves masturbating to
   3   images of the then-underage Jane Doe No. 1 and then post those videos to Reddit.
   4   Id.
   5         Jane Doe No. 1 reported these images and videos to Reddit site moderators.
   6   Id. ¶ 148. Reddit would sometimes wait several days before removing the content.
   7   Id. ¶ 149. But even after Reddit would remove an illicit post, Jane Doe No. 1’s ex-
   8   boyfriend would simply post again, uploading the same images and videos from the
   9   same IP address. Id. ¶¶ 149, 151–52. For the past several years, Jane Doe No. 1 has
  10   been stuck in this same cycle of scrolling through disturbing sub-reddits to identify
  11   posts of her underage self and then fighting Reddit to remove the illegal content. See
  12   id. ¶¶ 152–53.
  13         Jane Doe No. 1 has already suffered great anxiety, distress, and sleeplessness.
  14   Id. ¶ 154. As a result of her sex trafficking on Reddit, she has had recurring suicidal
  15   thoughts and feelings of hopelessness, causing her to withdraw from school and seek
  16   therapy. Id.
  17         B.       Jane Does No. 2-6 and John Does 2, 3, and 5
  18         Plaintiffs Jane Does No. 2-6 and John Does No. 2, 3, and 5 (“Parent Plaintiffs”)
  19   are the parents of five minor girls ranging in age from 14 to 17 years old. Id. ¶¶ 156,
  20   175, 202–03, 212–13, 223–24. Each of their daughters was the victim of an extortion
  21   scheme whereby an unknown individual or individuals obtained sexually explicit
  22   photos of them (in some cases from the girls themselves and in some cases from third
  23   parties) by claiming he (or they) already had compromising photos of each girl that
  24   he (or they) would publish if not provided more. Id. In the photos obtained by this
  25   person (or persons), the girls ranged in age from 13 to 16. Id. The person is an active
  26   Reddit user who has, since approximately October 2020, repeatedly—at times
  27   daily—posted or uploaded photos of these five minor girls (or some combination
  28   thereof), plus identifying information such as their social media usernames, to an

                                                 2
Case 8:21-cv-00768-JVS-KES Document 36 Filed 07/12/21 Page 5 of 10 Page ID #:507



   1   astonishing range of sub-reddits. Id. ¶¶ 157–58, 166–72, 176–77, 185, 192–99, 203–
   2   06, 209, 214–17, 220, 224–26, 228; see id. ¶¶ 231–32 (listing 70-plus sub-reddits on
   3   which at least one of the minor girls’ photos appeared, including many with high
   4   levels of user engagement and activity).
   5            The Parent Plaintiffs have collectively reported the illegal, sexually explicit
   6   content of their children (and each other’s children) to Reddit hundreds of times over
   7   the past ten months. Id. ¶¶ 159, 164, 166–69, 178, 185, 192–93, 205–07, 216–18,
   8   226.
   9            Reddit sometimes declines to remove the content, stating that it does not
  10   violate its policy, requiring the Parent Plaintiffs to report again in the hope that Reddit
  11   will reach the correct result. Id. ¶¶ 160, 162, 179, 181. Other times Reddit does not
  12   respond at all, requiring Plaintiffs to report the content again. Id. ¶¶ 163, 182–83.
  13   Even when Reddit agrees that the content should be taken down, the Parent Plaintiffs
  14   have found that in some instances the content remains up. Id. ¶¶ 161, 180, 184.
  15            Some of the Parent Plaintiffs reported this illegal content to sub-reddit
  16   moderators, but stopped when they realized that the Reddit user who was posting the
  17   photos was quite possibly the moderator of some of the sub-reddits, leading to the
  18   perverse situation where they might be reporting CSEM, and revealing further
  19   identifying information about their minor daughters, to the person who had extorted
  20   photos of their daughters in the first place. Id. ¶¶ 164–65, 186–88. They also realized
  21   that in some instances, when they reported to sub-reddit moderators, the moderators
  22   would block them from viewing sub-reddits featuring their minor daughters’ content
  23   rather than removing it from Reddit. Id. ¶ 188. In other instances, the Parent
  24   Plaintiffs believe that Reddit has asked moderators (including the likely predator(s))
  25   to remove content in response to the Parent Plaintiffs’ reports, and the moderators
  26   have simply hidden the content temporarily before putting it back up on Reddit. Id.
  27   ¶ 189.
  28

                                                   3
Case 8:21-cv-00768-JVS-KES Document 36 Filed 07/12/21 Page 6 of 10 Page ID #:508



   1          Even when the Parent Plaintiffs get Reddit to remove the illegal content of
   2   their minor daughters, the Reddit user (or users) is free to simply post the same
   3   content again, often within hours. Id. ¶¶ 168–72, 185, 194–99, 208–09, 219–20, 225–
   4   28. For the past ten months, the Parent Plaintiffs, in particular John and Jane Doe
   5   No. 2 and John and Jane Doe No. 3, have been stuck in this same cycle of scrolling
   6   through disturbing sub-reddits to identify posts of these five minor girls (and over
   7   100 other minor girls) and then fighting Reddit to remove the illegal content. Id. ¶¶
   8   168–69, 185, 194–96.
   9          The Parent Plaintiffs and their minor daughters have suffered great anxiety,
  10   distress, and sleeplessness, and are embarrassed, upset, and humiliated by the
  11   knowledge that the minor girls’ images continue to appear on Reddit. Id. ¶¶ 158,
  12   173, 177, 200, 204, 210, 215, 221, 224, 229. Every time the girls receive a barrage
  13   of “friend requests” from strangers on another social media site, they feel
  14   revictimized. Id. ¶¶ 158, 177, 204, 215. These plaintiffs and their minor daughters
  15   also have safety concerns given the identifying information about the girls that
  16   appears on Reddit, and that enables Reddit users to harass them on other social media
  17   sites. Id. ¶¶ 173, 210. This seemingly endless cycle has caused ongoing trauma to
  18   the Parent Plaintiffs’ minor girls. For example, the 15-year-old daughter of John and
  19   Jane Doe No. 5 has been diagnosed with PTSD, is in therapy, has withdrawn from
  20   friends, and was forced to withdraw from school this year due to failing academic
  21   performance despite formerly being a strong student. Id. ¶ 221. And the 17-year-old
  22   daughter of Jane Doe No. 4 lost her position in an extracurricular activity that she
  23   once enjoyed. Id. ¶ 210.
  24   III.   ARGUMENT
  25          Federal Rule of Civil Procedure 10(a) requires that “[t]he title of the complaint
  26   must name all the parties.” Fed. R. Civ. P. 10(a). But the Ninth Circuit has allowed
  27   plaintiffs to proceed under pseudonyms when “special circumstances” justify
  28   secrecy, including where necessary to protect a party from “harassment, injury,

                                                  4
Case 8:21-cv-00768-JVS-KES Document 36 Filed 07/12/21 Page 7 of 10 Page ID #:509



   1   ridicule or personal embarrassment.” Does I thru XXIII v. Advanced Textile Corp.,
   2   214 F.3d 1058, 1067–68 (9th Cir. 2000) (quoting United States v. Doe, 655 F.2d 920,
   3   922 n.1 (9th Cir. 1980)). Specifically, “a party may preserve his or her anonymity in
   4   judicial proceedings in special circumstances when the party's need for anonymity
   5   outweighs prejudice to the opposing party and the public's interest in knowing the
   6   party's identity.” Id. at 1068.
   7         In granting motions to proceed under pseudonyms, courts in this district have
   8   recognized “a strong public interest in maintaining the confidentiality of Plaintiff's
   9   identity” when allegations of sexual abuse of a child are raised. See, e.g., Doe ex rel.
  10   Jessy v. Dinkfield, No. 2:19-cv-01554-ODW, 2019 WL 4233579, at *1 (C.D. Cal.
  11   June 5, 2019) (quoting Doe v. Oshrin, 299 F.R.D. 100, 104 (D.N.J. 2014)) (permitting
  12   exploited minor and his mother to proceed under pseudonyms).1
  13         Here, the harm avoided by allowing Plaintiffs to proceed under pseudonyms
  14   significantly outweighs any prejudice to Reddit and to the public’s interest.
  15   Anonymity alone will not prevent the harm inflicted by circulation of the sexually
  16   explicit videos and images of Plaintiffs or their minor daughters, but it will help to
  17   ensure that they do not suffer additional harm as a result of this proceeding. If
  18   required to continue under their own names, Plaintiffs and/or their minor daughters
  19   will experience personal embarrassment, potential further harassment from their
  20   tormentors (or strangers who have contacted them as a result of their photos
  21   appearing on Reddit), and further emotional suffering. See Dinkfield, 2019 WL
  22   4233579, at *2 (“[T]here is a high likelihood that Plaintiffs will suffer personal
  23   embarrassment and further emotional injury if forced to proceed in this litigation with
  24   their real names.”); Doe v. Penzato, No. CV10–5154 MEJ, 2011 WL 1833007, at *5
  25   (N.D. Cal. May 13, 2011) (“[P]laintiffs may be permitted to proceed anonymously
  26
       1
         The Supreme Court has recognized that victims of child pornography may
  27   experience severe emotional distress. New York v. Ferber, 458 U.S. 747, 759 n.10
       (1982). Child-pornographic materials become “a permanent record of the children's
  28   participation and the harm to the child is exacerbated by their circulation.” Id. at 759.
                                                  5
Case 8:21-cv-00768-JVS-KES Document 36 Filed 07/12/21 Page 8 of 10 Page ID #:510



   1   where there are allegations of sexual assault, and they may fear public exposure and
   2   the stigma of having been victim to such a crime.”). Plaintiffs have spent countless
   3   hours searching for their own likenesses (or their minor daughters’) on disturbing
   4   Reddit forums involving sexually explicit content; formally tying their (or their minor
   5   daughters’) names to this case will unnecessarily focus public scrutiny on their
   6   (and/or their minor daughters’) private and personal struggles.
   7          Allowing Plaintiffs to proceed under pseudonyms and requiring the parties to
   8   use these pseudonyms in public records will not prejudice Reddit. To be clear,
   9   Plaintiffs’ counsel has on numerous occasions agreed to disclose Plaintiffs’ identities
  10   to Reddit’s counsel provided they agree to keep the information attorneys’-eyes-only.
  11   Plaintiffs’ counsel has likewise agreed to disclose Plaintiffs’ identities to Reddit upon
  12   court approval of a stipulated protective order, which the parties are currently
  13   negotiating. To be clear, this motion does not address what information will or will
  14   not be disclosed to Reddit, and to whom at Reddit, which is still being negotiated.
  15          Reddit will experience no prejudice by virtue of Plaintiffs’ names being kept
  16   out of the public record because it (or its counsel) will know Plaintiffs’ identities to
  17   the extent necessary in this case, on terms approved by the court. See Fleites and
  18   Jane Doe Nos. 1 through 33 v. Mindgeek S.A.R.L., No. CV 21-04920-CJC (ADSx),
  19   2021 WL 2766886, at *1 (C.D. Cal. June 28, 2021) (granting motion where “the
  20   Court finds that permitting Plaintiffs to proceed under pseudonyms at the pleading
  21   stage will not prejudice Defendants and Plaintiffs are willing to propose a protective
  22   order to provide Defendants’ counsel with their true identities if necessary in the
  23   litigation”).
  24          Likewise, the public’s interest is only minimally prejudiced by allowing
  25   Plaintiffs to proceed under pseudonyms. While the public will not know Plaintiffs’
  26   identities, it will not be prevented from observing court proceedings or from
  27   following this court’s decisions. See Jane Roes 1–2 v. SFBSC Mgmt., LLC, 77 F.
  28   Supp. 3d 990, 996–97 (N.D. Cal. 2015) (nondisclosure of exotic dancer plaintiffs’

                                                  6
Case 8:21-cv-00768-JVS-KES Document 36 Filed 07/12/21 Page 9 of 10 Page ID #:511



   1   identities would not “bar public scrutiny of this case’s operative issues” where “basic
   2   facts” of the case “will be open to the public”). Here, “[t]here is nothing about the
   3   plaintiffs’ identities that makes it critical to the working of justice to reveal those
   4   identities,” further demonstrating the lack of prejudice to the public. Id. at 996.
   5   Additionally, “allowing victims of child pornography to proceed anonymously serves
   6   a strong public interest in protecting their identities so that other victims will not be
   7   deterred from reporting such crimes and seeking civil remedies.” Dinkfield, 2019
   8   WL 4233579, at *2.
   9          The balance of these factors applies with equal force to Jane Doe No. 1 (as a
  10   child pornography and sex trafficking victim) and the Parent Plaintiffs who bring this
  11   action on behalf of their minor daughters who are also victims. If parents are required
  12   to file under their own names, a quick online search could reveal the identities of
  13   their children. The anonymity of child-pornography victims would be compromised,
  14   and the purpose of proceeding under pseudonyms, namely the protection of plaintiffs
  15   from additional harm, would be frustrated. See Dinkfield, 2019 WL 4233579, at *1–
  16   *2 (permitting exploited minor and his mother to proceed under pseudonyms); K.H.
  17   v. District of Columbia, 1:19-cv-03124, 2019 WL 11322514, at *1–*3 (D.D.C. Oct.
  18   18, 2019) (granting the plaintiff–caregivers’ motion to proceed under pseudonyms
  19   because “the privacy interests of the minor children outweigh the public's
  20   presumptive and substantial interest in knowing the details of judicial litigation”);
  21   L.M. ex rel. A.M. v. City of Gardner, Kan., Case No. 19-2425-DDC, 2019 WL
  22   4168805, at *2–*3 (D. Kan. Sept. 3, 2019) (granting the plaintiff–father’s motion to
  23   proceed under a pseudonym because of the likelihood of revealing his minor
  24   daughter’s identity if his name were disclosed, the fact that his daughter was a minor
  25   at all times relevant to the rape and sexual assault allegations, the danger of emotional
  26   harm to his daughter, and the lack of prejudice to the defendants, who knew his
  27   identity).
  28

                                                  7
Case 8:21-cv-00768-JVS-KES Document 36 Filed 07/12/21 Page 10 of 10 Page ID #:512



   1         Courts have repeatedly found that the balance of these factors in cases
   2   involving sexual exploitation of minors weighs in favor of allowing victims of child
   3   pornography and child sex trafficking to proceed under pseudonyms. See, e.g.,
   4   Fleites, 2021 WL 2766886, at *1-*2 (granting plaintiffs’ motion to proceed under
   5   pseudonyms in a case involving allegations that illegal, sexually explicit content
   6   depicting them was uploaded on defendants’ websites). This court should reach the
   7   same result here.
   8   IV.   CONCLUSION
   9         Nondisclosure of Plaintiffs’ (and their minor daughters’) identities is critical
  10   to protecting their (and their minor daughters’) privacy and personal wellbeing
  11   because of the highly sensitive and personal nature of their (and their minor
  12   daughters’) experiences. The Supreme Court and Ninth Circuit have recognized the
  13   specific harms faced by victims of child pornography, which causes intimate injury.
  14   Requiring Plaintiffs (and their minor daughters) to proceed under their own names
  15   would only exacerbate and publicize their (and their minor daughters’) private injury,
  16   while their use of pseudonyms will not prejudice Reddit or the public interest.
  17          For these reasons, Plaintiffs respectfully request that the Court grant them (and
  18   to the extent necessary, their minor daughters) leave to proceed under pseudonyms
  19   in this lawsuit.
  20   Dated: July 12, 2021                    Respectfully submitted,
  21
                                               DAVIDA BROOK
  22                                           KRYSTA KAUBLE PACHMAN
  23                                           ARUN SUBRAMANIAN
                                               TAMAR LUSZTIG
  24                                           SUSMAN GODFREY L.L.P.
  25
                                               STEVE COHEN
  26                                           POLLOCK COHEN LLP
  27
                                               By:    /s/ Krysta Kauble Pachman
  28                                                  Krysta Kauble Pachman
                                                  8
